Title: From George Washington to Major General Benedict Arnold, 2 June 1779
From: Washington, George
To: Arnold, Benedict


        
          Dear Sir
          Head Quarters [Middlebrook] June 2d 1779.
        
        I am sorry to inform You that the Situation of Affairs will not permit a Court Martial to proceed on your Trial at this Time. The Movements of the Enemy make it indispensably necessary, that the Army should at least advance towards the North River, with all practicable Expedition & require that the Officers appointed to compose the Court, should be with the several Commands.
        The following is A Copy of the Opinion of the General Officers upon the Occasion, who were convened Yesterday Evening, to consider of some Points, which I judged it material to submit to them respecting your Trial, in Consequence of a Letter from the Judge Advocate.
        “His Excellency the Commander in Chief havi⟨ng⟩ received Intelligence that the Enemy had moved out i⟨n⟩ full force from New York to Kingsbridge & towards the white Plains, and, during our Deliberations on the Points submitted by the foregoing State, a Letter from

Colo. Thos Clark, Dated at Paramus the 31st ulto at 7 O’Clock P.M. advising that the Enemy were at Tallers Point with forty two Sail, Six of which were very large and a Number of flat bottomed Boats, & that they had landed a Party of Men on the other Side of the North river & a Party on this Side of the Slote.
        “We are of Opinion, upon the Question being propounded, that the Situation of Affairs render it necessary to postpone the Consideration of the Matters so submitted to us, and that the Meeting of the Members nominated to compose the said Court Martial be Deferred ’till the Commander in Chief shall judge the Circumstances of the Service will better admit it.”
        It is still a Matter of greater Concern, that it is impossible for me, to fix the Time when the Court will sit, as it must depend on the Enemys Operations. Whenever these will permit, You shall be informed and of the Day; And You may rest assured, there shall be no Delay, but such as proceeds from necessity & the Exigency of the public service. I am Dr Sir Your most Obedt Servt
        
          George Washington.
        
      